BLUE, Chief Judge.
Darrell Brady challenges his designation as a sexual predator under section 775.21(4)(c), Florida Statutes (1999). He contends, and the State agrees, that the trial court erred because the civil designation as a sexual predator was not authorized by section 775.21(4)(c). An order designating a defendant a sexual predator is subject to direct appeal. See Downs v. State, 700 So.2d 789 (Fla. 2d DCA 1997). Accordingly, we remand to the trial court with directions to strike the civil designation of sexual predator.
Remanded with directions.
CASANUEVA and SALCINES, JJ., Concur.